Citation Nr: 0502458	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to reimbursement for medical expenses incurred 
at a private facility on April 13, 2002.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1967 to September 1969.  He had 
service in the Republic of Vietnam, where his awards and 
decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating action by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Oklahoma 
City, Oklahoma.


FINDINGS OF FACT

1.  On April 13, 2002, the veteran incurred medical 
expenses at a private regional hospital for the treatment 
of acute dyspnea and acute bronchitis.

2.  Prior to the actual care rendered at the private 
regional hospital on April 13, 2002, the cost had not been 
authorized by the VA.

3.  At the time the care was rendered on April 13, 2002, 
the veteran had a total rating due to unemployability 
caused by multiple service-connected disabilities.

4.  The evidence establishes that the private medical care 
rendered on April 13, 2002, was not for a medical emergency 
of such a nature that delay would have been hazardous to 
the veteran's life or health.

5.  The evidence establishes that on April 13, 2002, 
federal facilities were available to render the care which 
the veteran received at the private facility.




CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred at a private regional hospital on April 
13, 2002, have not been met. 38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. §§ 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran reports that on April 13, 2002, he received 
medical treatment for respiratory problems at Woodward 
Regional Hospital.  He states that he could not catch his 
breath and that his symptoms got progressively worse.  
Owing to the nature of his symptoms, he contends that he 
could not have made it to the nearest VA medical facility 
which was a 2 1/2 hour drive away.  In effect, he contends 
that he had an emergency situation for which he could not 
get prior authorization for treatment and which could not 
practicably be resolved at a VA facility.  Therefore, he 
maintains that he is entitled to have the cost of his 
treatment reimbursed in accordance with the provisions of 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

Prior to rendering a decision on the merits of the 
veteran's claim, the Board must consider whether the VA has 
fulfilled its statutory obligation to assist the veteran in 
the development of that claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  

Despite that obligation, the Secretary of the VA has 
specifically limited the duty to assist the veteran to 
those claims governed by 38 C.F.R. Part 3 (2004).  66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).  Claims for 
reimbursement of unauthorized medical expenses, however, 
are governed by the regulations set forth in 38 C.F.R. Part 
17 (2004).  Thus, the duty to assist the veteran in the 
development of his claim is not applicable in the instant 
appeal.  Accordingly, a decision on the merits of the 
appeal will not result in prejudice to the veteran.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private 
facility.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 
17.54 (2004).  This is not a medical determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at 
the private facility. Moreover, specific formalities which 
must be followed under 38 C.F.R. § 17.54 were not complied 
with here, as a result of which proper advance 
authorization from VA was not obtained.  Accordingly, the 
Board must conclude that prior authorization for the 
private medical treatment received on April 13, 2002, was 
not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703. 

Generally, reimbursement of the expenses of care or 
services, not previously authorized, in a private or public 
(or Federal) hospital not operated by the VA, may be paid 
on the basis of a claim timely filed, if the following 
criteria are met:  (1) The veteran has service-connected 
disability; and (2) there is a medical emergency of such 
nature that delay would be hazardous to the veteran's life 
or health; and, (3) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 1720.

For veterans with service connected disabilities, care or 
services not previously authorized may be rendered: 

(1) For an adjudicated service-
connected disability; or
(2) For non-service-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability; or 
(3) For any disability of a 
veteran who has a total disability 
permanent in nature resulting from 
a service-connected disability; or
(4) For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. Chapter 31 and who is 
medically determined to be in need 
of hospital care or medical 
services.  

38 U.S.C.A. § 1728; 38 C.F.R. 
§ 1720.

In this case, when the veteran went to Woodward Regional 
Hospital on April 13, 2002, service connection was in 
effect for the following disabilities:  dementia and post-
traumatic stress disorder (PTSD), evaluated as 70 percent 
disabling; post-traumatic headaches, evaluated as 50 
percent disabling; and the residuals of a gunshot wound of 
the left ear, posterior brain, and fossa, evaluated as 10 
percent disabling.  The combined schedular rating was 90 
percent, and the veteran had a total rating due to 
unemployability caused by his service-connected 
disabilities.  Although service connection was not in 
effect for respiratory problems, his total rating rendered 
him eligible for treatment.  

Despite the fact that the veteran was eligible for 
treatment, there was no competent evidence that his 
respiratory problems were of such a nature that a delay in 
treatment would have been hazardous to his life or health.  
Indeed, at the time of his arrival at the hospital, he was 
reportedly ambulatory and in good condition.  Although he 
complained of a shortness of breath, wheezing, and a cough, 
it was noted that his symptoms had been present for four 
months and that they did not interfere with his activities 
of daily living.  In fact, the priority of his case was 
considered non-urgent.  

On examination, the veteran demonstrated post-nasal 
drainage, anterior cervical lymphadenopathy, and expiratory 
wheezes.  But despite his contentions that his symptoms 
were getting progressively worse, there was no competent 
evidence that they did so during his time in the emergency 
room.  Indeed, following the examination, the diagnoses 
were acute dyspnea and acute bronchitis.  He was given 
medication, including steroids; and at 6:05 P.M., after one 
hour and twenty-three minutes in the emergency room, he was 
discharged to home in good condition.  There was simply no 
competent evidence in any of the associated records and 
reports that the veteran's respiratory problems constituted 
a medical emergency.  

Not only was there no competent evidence of an emergency, 
there was no competent evidence that VA or other Federal 
facilities were not feasibly available.  Rather, a VA 
physician who reviewed the claim in June 2002 noted that 
the veteran's respiratory symptoms had been present for 
several months and specifically concluded that VA 
facilities would have been available.  Moreover, there was 
no competent evidence that any attempt to use VA facilities 
beforehand or to obtain prior VA authorization for the 
services required would have been unreasonable, unsound, 
unwise, or not practicable.  Finally, there was no 
competent evidence that the required treatment had been or 
would have been refused.  

Since the preponderance of the evidence shows that the 
veteran was not in an emergency situation on April 13, 
2002, and since it shows that he could have obtained 
treatment of his respiratory disability at a VA facility, 
he cannot meet two of the three criteria for reimbursement 
for the costs of that treatment.  Accordingly, the appeal 
must be denied.

In arriving at this decision, the Board notes that the only 
reports of a medical emergency or the lack of available VA 
facilities come from the veteran.  As layman, however, he 
is only qualified to report evidence which is capable of 
lay observation.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability or a determination that a 
particular situation constitutes a medical emergency.  
38 C.F.R. § 3.159(a)(1)-(2) (2004); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, without more, 
his opinion cannot be considered competent evidence to 
support his claim.  
ORDER

Entitlement to reimbursement for medical expenses incurred 
at a private facility on April 13, 2002, is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


